DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1-22 are pending in the application. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the extent of blood removal satisfies the amount of blood that is required to be removed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6,8,10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echols (US 2016/0030601A1).
Echols (US 2016/0030601A1) teaches of the method of imaging a vascular system of an entire animal which includes flushing a subject with a sterile isotonic solution via a catheter (p2, [0018]; p4, 
A preservative can be applied if tissue preservation is desired (p4, [0033]) which anticipates the preserving the subject of the instant claim 1. The preservative may comprise formalin or phenol (p4, [0033]) which anticipates the formaldehyde preservation agent of the instant claim 10 and a non-formaldehyde preservation agent of the instant claim 8, respectively.
The formalin solution may comprise sodium phosphate which anticipates a salt compound as salt compound as a preservative of the instant claim 12.
An isotonic fluid with or without heparin or other anticoagulant can be flushed through the vascular system (p2, [0014]; p4, [0033]) which anticipates the anticoagulant of the instant claim 6. 
Once the blood has been adequately flushed the opacifying agent can be introduced into the IV catheter (perfused) (p4, [0034]; claim 18). Imaging can begin immediately after infusion or later scanning can be performed. Imaging includes MRI followed up with the contrast product injection and CT (p4, [0036]) which anticipates the MRI and CT of the instant claim 4. The perfused opacifying agent anticipates the perfusible imaging contrast agent of the instant claim 15.
The opacifying agent comprises barium based compounds, iron based compounds, etc. which anticipates the imaging contrast agent of the instant claim 13. The opacifying agent may be mixed with a gelatinous substance and water, isotonic solution (buffer, saline, phosphate) of differing molality (hypotonic or hypertonic) (p2-3, [0021],[0023]; p4, [0032]) which anticipates combining the imaging contrast agent with a carrier agent of the instant claim 18. 
The opacifying agent-gelatinous mixture is a radiodense vascular fill composition (abstract; p2, [0013]; claims 12,17) which anticipates the radiodense contrast agent of the instant claim 14.
The opacifying agent-gelatinous mixture is introduced into the IV catheter directed towards the heart and the subject is fully perfused with the radiopaque composition (claim 18) which anticipates

A second imaging agent comprising a dye, gadolinium, etc. may be further included to improve visualization during MRI or other advanced imaging modalities (p4, [0037]; claim 9) which anticipates the second imaging contrast agent of the instant claim 2 and the lanthanide-based imaging contrast agent of the instant claim 17. 


Claim(s) 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echols (US 2016/0030601A1).
Echols (US 2016/0030601A1) teaches of the method of imaging a vascular system of an entire animal which includes flushing a subject with a sterile isotonic solution via a catheter (p2, [0018]; p4, [0033]) which anticipates flushing a subject and internal imaging of the instant claim 19.
A preservative can be applied if tissue preservation is desired (p4, [0033]). The preservative may comprise phenol (p4, [0033]) which anticipates the non-formaldehyde preservation agent of the instant claim 19.
Once the blood has been adequately flushed the opacifying agent can be introduced into the IV catheter (perfused) (p4, [0034]; claim 18) which anticipates removing blood and blood components of the instant claim 19. Imaging can begin immediately after infusion or later scanning can be performed. Imaging includes MRI followed up with the contrast product injection and CT (p4, [0036]) which anticipates the MRI and CT of the instant claim 20. 
The opacifying agent comprises barium based compounds, iron based compounds, etc. which anticipates the imaging contrast agent of the instant claim 21. The opacifying agent may be mixed with a gelatinous substance and water, isotonic solution (buffer, saline, phosphate) of differing molality (hypotonic or hypertonic) (p2-3, [0021],[0023]; p4, [0032]) which anticipates the hypotonic solution of

A second imaging agent comprising a dye, gadolinium, etc. may be further included to improve visualization during MRI or other advanced imaging modalities (p4, [0037]; claim 9) which anticipates the imaging contrast agent of the instant claims 21 and 22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echols (US 2016/0030601A1) in view of Berry et al. (US 2012/0297593A1).
Echols (US 2016/0030601A1) discloses the method of imaging a vascular system of an entire animal which includes flushing a subject with a sterile isotonic solution via a catheter as well as that stated above for the instant claims 1-6,8,10 and 12-18.
Echols does not disclose an alcohol-based compound as a preservation agent.
With regards to the instant claim 11:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the preservation fluid of Echols for the non-formaldehyde-based preservative fluid for the advantages of a more life-like appearance of the body, better tissue preservation, low odor and a safer and environmentally sound alternative to conventional preservation fluids.


Claims 1-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echols (US 2016/0030601A1) in view of Tousimis (US 2013/0224724A1).
Echols (US 2016/0030601A1) discloses the method of imaging a vascular system of an entire animal which includes flushing a subject with a sterile isotonic solution via a catheter as well as that stated above for the instant claims 1-6,8,10 and 12-18.
Echols does not disclose a cryopreservation or cooling or heating the subject and altering atmospheric pressure, atmospheric composition, storage humidity or a combination thereof.
With regards to the instant claims 7 and 9:
Tousimis (US 2013/0224724A1) discloses the method for preserving tissues in situ (e.g. a deceased body with or without removing internal tissues or organs) using critical point drying. A fixative can be perfused through the vascular system of the body while blood is being removed. The fixative can 
The fixative can be removed from the body (p2, [0025]). The method for preserving a body by exposing the body to liquid carbon dioxide (in and around the body) while the body is in the sealed pressure chamber. The body can be heated in the sealed pressure chamber until the temperature and pressure in the chamber meets or exceeds the critical point for carbon dioxide (p1, [0003-0005]; p2, [0027]; p4, [0045-0046]; p7, [0077]). 
The preservative process is an alternative to conventional embalming and/or cryonics processes (p2, [0021]) and maintain the cellular structure and integrity within the body (p3, [0027]) over a determined period of time, such as for ten minutes, one hour, etc. for clinical or medical examination, research or reanimation preservation (p, [0076],[0078]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the preservation process of Tousimis for the method of imaging a vascular system of Echols as cryopreservation, cooling and heating the subject while altering atmospheric pressure and atmospheric composition provides for the advantage of maintaining the bodies cellular structure and integrity for a predetermined period of time until imaging is required. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618